Title: To James Madison from Lemuel Sawyer, 2 January 1810
From: Sawyer, Lemuel
To: Madison, James


Dear Sir,Washington 2d. Jany. 1810
Upon the supposition that no one has accepted the office of the Collectorship of New Orleans, I take the liberty of mentioning to you that if no person can be found better qualified, I would be willing to take it. I know it is customary for persons in such cases to procure others to recommend them, but I see no impropriety in my making known to you my disposition in that regard, and I trust you will do sufficient justice to my patriotism & sentiments as to beleive, that altho I would endeavour to discharge its duties faithfully, yet I would by no means feel disappointed in the selection of another. My object in this case is not the emoluments of the office merely, but the obtaining a situation in a climate much more congenial to my health than this. My station here would in that case be filled by a person, much better qualified than myself, to take an active support in the measures of your administration, as well as to prove experimentally, the high estimation in which you are professd to be held, by Dr. Sir yr Ob Hule Sert.
L Sawyer
Please consider this entirely inter nos.
